Citation Nr: 1013230	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend





ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1968.  He received the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied 
entitlement to an increased rating in excess of 50 percent 
for PTSD and denied entitlement to a TDIU.  

The Veteran testified before the undersigned at a March 2005 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

In August 2005 and July 2008, the Board remanded these 
matters for further development.

The issues of entitlement to service connection for 
substance abuse as secondary to PTSD, a right wrist 
disability and a dental disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by near total 
occupational and social impairment.

2.  A TDIU is a lesser benefit than a 100 percent rating for 
PTSD, and the claims for a TDIU and an increased rating for 
PTSD arose at the same time and are premised on the same 
evidence.

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  The grant of a 100 percent rating for PTSD renders moot 
the appeal for entitlement to a TDIU.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the highest rating possible for 
PTSD, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).

Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will also consider the extent of social 
impairment, but shall not assign a rating solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The 
Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 
(Fed. Cir. 2004).

A September 2001 VA admission note reveals that the Veteran 
was diagnosed as having, among other things, depression with 
suicidal ideation and PTSD.  The Veteran arrived late for 
admission to the 2A program at the VA Medical Center in Des 
Moines, Iowa and was told he would have to wait until 
morning to be admitted.  In response, he stated that he 
would kill himself and was provided emergency treatment.  He 
was found to have suicidal ideation.

An October 2001 VA mental health evaluation note indicates 
that the Veteran reported that his PTSD symptoms were fairly 
stable, but that he continued to experience nightmares 3-4 
times a week and daily flashbacks.  He was diagnosed as 
having, among other things, chronic PTSD with secondary 
depression.  A Global Assessment of Functioning (GAF) score 
of 35 was assigned, indicative of major impairment.

An October 2001 VA admission assessment note reveals that 
the Veteran reported experiencing mood swings, depression, 
sleep problems, nightmares, intrusive thoughts, and 
isolation.  He would get 4 hours of sleep per night because 
he had difficulty getting to sleep, would wake frequently 
during the night and have bad dreams, and would wake early 
in the morning.  He had experienced depression lasting 
longer than 2 weeks and reported that he would isolate 
himself and not want to be around anyone.  He last used 
drugs two years prior to the October 2001 medical 
evaluation.  He was assigned a GAF score of 33, indicative 
of major impairment.

A November 2001 VA discharge summary reveals that the 
Veteran was hospitalized from September to November 2001 for 
PTSD.  He was diagnosed as having chronic PTSD and was 
assigned a GAF score of 38, indicative of major impairment.  
Upon admission, the Veteran was in need of treatment for, 
among other things, ineffective individual coping, substance 
dependence/abuse, a lack of leisure recreational skills, 
social isolation, sleep pattern disturbance, and depressive 
behavior.

A December 2001 VA psychosocial assessment note indicates 
that the Veteran was unemployed and that his potential 
employability was poor.  He had not worked since 1978.  He 
experienced social isolation and poor use of leisure time 
and had a strained relationship with his wife.

VA medical records dated from November 2001 to January 2002 
indicate that the Veteran reported impaired concentration, 
intrusive thoughts, difficulty sleeping, nightmares, anger, 
social isolation, anxiety, hypervigilance, an exaggerated 
startle response, significant levels of depression, auditory 
hallucinations, and suicidal ideation.  He was assigned a 
GAF score of 45, indicative of serious impairment.

A March 2002 VA discharge summary indicates that the Veteran 
was hospitalized from November 2001 to February 2002 for 
PTSD.  He was diagnosed as having chronic PTSD, was socially 
isolated and unemployed, and was assigned a GAF score of 48, 
indicative of serious impairment.

The Veteran reported that he lived with his sister and that 
while he remained married to his second wife and they were 
on good terms, they had been living apart for the previous 2 
years.  He last worked in 1978 driving a courtesy van.  He 
had daily intrusive, unwanted, and distressing recollections 
about events in Vietnam as well as bad dreams or nightmares 
about Vietnam approximately twice a week.  He would wake up 
startled as a result of the dreams.  Prior to being 
prescribed medication, there were many nights that he was 
awake all night.  He frequently avoided thoughts, feelings, 
and conversations about Vietnam and avoided crowds, parks, 
malls, and stores.

The Veteran further reported that he would get angry and 
irritable on isolated occasions.  His concentration was 
variable, being poor at times, and he startled easily with 
any loud or unexpected noises.  He felt on guard all of the 
time when in public and would also frequently feel on guard 
when alone.  Although he had periods of suicidal ideation 
and some suicide attempts in the past, he denied any recent 
thoughts of suicide.  He felt seriously depressed 
approximately 5 months prior to his hospitalization and it 
lasted from one to two days.  He reported other periods of 
depression that lasted a few days.  Furthermore, he had not 
used drugs for the previous 7 to 8 months.

The Veteran reported that he had approximately 12 to 13 jobs 
from the time he was discharged until 1978.  He had worked 
at a radio station for 1 1/2 years, for a record company and 
electrical supply company, and drove a courtesy van.  He had 
not been employed since 1978.  He had been married twice and 
was on good terms with his second wife, but they had been 
living apart for the previous 2 years.

Examination revealed that the Veteran was physically 
restless and fidgety and his affect ranged from normal to 
expansive.  He heard fleeting auditory hallucinations, but 
nothing frequent or lasting.  His fund of knowledge was 
below average and his concentration was adequate.  He 
reported serious or extreme problems related to drug 
dependence, interpersonal relationship difficulties, 
anxiety/worry, depression, imaginary voices/strange 
thoughts, poor concentration, and suicidal ideation/wishes.  
He also reported multiple other symptoms related to PTSD, 
including somatic complaints, emotional numbing, guilty 
feelings, a heightened startle response, sleep disturbances, 
a negative outlook/hopelessness about the future, and a fear 
of losing control and possibly hurting someone.  Testing 
instruments consistently indicated severe depression, 
anxiety, labile moods, and unmodulated emotions. 

A May 2002 VA psychiatry evaluation note reveals that the 
Veteran reported feeling tired all of the time and 
experiencing nightmares and irritability.  The physician who 
conducted the evaluation opined that the Veterans symptoms 
conspired to suggest that he would not be able to maintain 
gainful employment.

VA medical records dated in April and May 2005 reveal that 
the Veteran reported having a strained relationship with his 
wife due to isolation and that he had an irritable mood and 
poor judgment concerning everyday activities and social 
situations.  He was assigned a GAF score of 40, indicative 
of major impairment.
A June 2007 VA examination report indicates that the Veteran 
reported that he had not worked for the previous 20 years 
and that his drug use was the primary cause of his 
occupational problems.  

He was separated and not involved in a significant romantic 
relationship.  He had experienced increased short term 
memory difficulties over the years, did not have any 
friends, and was very isolated.  He denied any alcohol use 
over the previous year and had not used any illicit drugs 
since his psychiatric hospitalization in August 2006.  He 
endorsed occasional homicidal ideation, but denied any 
intent or plan to harm others.   He also endorsed occasional 
passive suicidal ideation, but denied any intent or plan to 
harm himself.  

Examination revealed a mildly dysphoric mood.  The Veteran 
reported having difficulty remembering people's names, 
becoming disoriented while riding the bus, and occasionally 
forgetting to take his prescription medications.  He 
endorsed a full range of PTSD symptoms and denied any 
remission over the previous year.  He had daily intrusive 
thoughts that had increased in frequency since the onset of 
the war in Iraq.  These thoughts elicited feelings of 
depression and social withdrawal.  He had distressing dreams 
related to war experiences that sometimes occurred as often 
as twice a week.

The Veteran also reported that he attempted to avoid 
thoughts, emotions, and conversations associated with his 
military trauma and described increased anhedonia and a 
sense of detachment from others.  He had difficulty sleeping 
and experienced irritability, hypervigilance, mild 
concentration difficulties, and an exaggerated startle 
response.  

The Veteran further reported that he had occasional feelings 
of depression, particularly during May, which was a 
difficult anniversary period for him because he had lost 
three men in his unit during that month.  He described an 
increased sense of uselessness over the previous year and 
particularly noted that his irritability and short term 
memory problems had worsened over the previous year.  He 
reported that he was unable to obtain and maintain gainful 
employment due to his memory difficulties and his difficulty 
in socializing with others.  He was diagnosed as having 
chronic PTSD and was assigned a GAF score of 50, indicative 
of serious impairment.

The physician who conducted the June 2007 VA examination 
noted that the Veteran's overall functional level appeared 
to have remained generally consistent.  He did not evidence 
any significant cognitive impairments during the 
examination, although he reported increased short term 
memory difficulties and irritability.  As for the Veteran's 
employability, the examiner opined that it was not likely 
("less likely than not") that his PTSD prevented 
employability.  This opinion was based on the fact that he 
had been unemployed for 20 years and cited a history of work 
related difficulties secondary to drug use.  Nevertheless, 
he led a largely isolated existence and continued to 
experience daily intrusive thoughts about his Vietnam 
experiences.

In an April 2008 letter, the Veteran's sister stated that 
the Veteran was unable to drive because he would experience 
panic attacks.  He would get upset when around crowds of 
people and would often isolate himself in his room and talk 
to himself for hours, sometimes reliving his war 
experiences.  He would occasionally fight going to sleep at 
night in order to avoid having nightmares.  His hygiene had 
gotten worse and he would need to be reminded about it more 
often.

A July 2008 VA treatment plan note reveals that the Veteran 
experienced mood swings, would occasionally stay isolated 
and withdrawn, would sleep 4-6 hours per day, frequently 
talked to himself, felt paranoid that people would invade 
his privacy or hurt him, had daily flashbacks about Vietnam, 
and would get easily startled.  He would occasionally become 
assertive during conversations, was easily angered, and felt 
down 3 to 4 times a week for the previous 2 months.  He 
attempted suicide in May 2008 by trying to drown himself.  
He was not employed and had not worked since 1978 because he 
could not hold down a job.  He was diagnosed as having 
chronic PTSD and was assigned a GAF score of 60, indicative 
of moderate impairment.

A July 2009 VA examination report indicates that the Veteran 
had not worked since his last VA examination in June 2007.  
He reported that the reasons for his unemployment were short 
term memory difficulties, difficulty socializing with 
others, impaired comprehension, and difficulty taking orders 
from others.  He hated putting on clothes and would sit 
around the house in his underwear and would leave the house 
for less than an hour on an average day.  He reported that 
people made him uncomfortable and that he would get 
disoriented and lost when leaving the house.

The Veteran further reported having approximately 2 
nightmares per week, with half of his nightmares being 
related to Vietnam.  He had difficulty sleeping, 
irritability, depression, feelings of worthlessness and 
hopelessness, a low mood, and no appetite.  Suicidal 
ideation was present, but not immediate.

Examination revealed that the Veteran's eye contact was 
adequately maintained when he was reminded to maintain it, 
but it tended to drift, particularly when he was talking 
about his depression.  His mood was dysphoric and his affect 
was suppressed.  Ability, judgement, and insight were fair 
and impulse control was fair to good.  He reported a poor 
performance in maintaining activities of daily living and it 
was probable that he would do a bad job if he was without 
his wife's support.

The physician who conducted the July 2009 VA examination 
noted that the Veteran had a long history of substance abuse 
and that he admitted only to recent heroine use due to 
deaths in his family and his deteriorating health.  
Therefore, he did not "clearly attribute" his substance 
abuse strictly to PTSD.  The examiner opined that it was 
likely ("at least as likely as not") that the Veteran would 
change this report if he was experiencing his yearly 
exacerbation of depression every May.  Therefore, it was not 
likely ("less likely than not") that PTSD was "the sole or 
primary cause" of his substance abuse.  Also, there was no 
clear evidence in the record that his substance abuse had 
been attributed to PTSD.  He was diagnosed as having PTSD 
and major depression.

The Veteran was assigned an overall GAF score of 35, 
indicative of major impairment.  The GAF score was 50 for 
PTSD alone and 40 for major depression alone.

The Board has considered the GAF scores assigned during the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The evidence reflects that the Veteran has been 
assigned GAF scores ranging from 33 to 70.   

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores 
ranging from 51-60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  Id.  

The GAF score must be considered in light of the actual 
symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

The evidence reveals that the Veteran has been continuously 
unemployed since 1978 and is unable to function socially.  
The physician who conducted the June 2007 VA examination 
opined that it was not likely ("less likely than not") that 
the Veteran's PTSD prevented employability because he had 
cited a history of work related difficulties secondary to 
drug use.  That examiner, however, provided a GAF score 
indicative of an inability to work while finding that the 
substance abuse was in remission.

The Veteran has reported that some of his job difficulties 
were due to substance abuse and he most recently cited 
deaths in his family and his deteriorating health as causes 
of his substance abuse.  However, he has also attributed 
employment difficulties to PTSD.  The June 2009 VA 
examination report reveals that he reported that the reasons 
for his unemployment were short term memory difficulties, 
difficulty socializing with others, impaired comprehension, 
and difficulty taking orders from others.  

The December 2001 VA psychosocial assessment note indicates 
that the Veteran's potential employability was poor and the 
May 2002 VA psychiatry evaluation note includes an opinion 
that his PTSD symptoms (which included nightmares and 
irritability) conspired to suggest that he would not be able 
to maintain gainful employment.  Furthermore, the majority 
of the GAF scores assigned throughout the appeal period 
reflect an inability to work.

To the extent that the Veteran's substance abuse has 
contributed to his unemployability, there is no clear 
evidence that it is entirely unrelated to his PTSD.  The 
physician who conducted the July 2009 VA examination opined 
only that it was not likely ("less likely than not") that 
PTSD was the sole or primary cause of the Veteran's 
substance abuse.  In other words, the examiner seems to 
suggest that there may be some relationship between the two.  
There is no other evidence in the record that is either for 
or against such a relationship. 

A Veteran can receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (2001).  Where an examiner is unable to 
distinguish the symptoms of a service connected disability 
from non-service connected manifestations, all the 
manifestations will be considered part of the service 
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)).  

As the physician who conducted the July 2009 VA examination 
only opined that it was not likely that PTSD was the sole or 
primary cause of the Veteran's substance abuse and there is 
no other evidence to clearly distinguish his PTSD and 
substance abuse, the Board will attribute his substance 
abuse to PTSD for the purposes of assessing the severity of 
his PTSD.

The Veteran has been diagnosed as having major depression.  
There is evidence that this also may be related to his PTSD.  
The October 2001 VA mental health evaluation note indicates 
that he was diagnosed as having, among other things, chronic 
PTSD with secondary depression.  The physician who conducted 
the July 2009 VA examination did not provide an opinion as 
to the relationship between the PTSD and major depression.  
Hence, the only opinion of record is to the effect that the 
depression is related to PTSD.  Nevertheless, the Veteran 
was assigned a GAF score of 50 for his PTSD alone, which 
reflects an inability to keep a job.  The 2009 examiner 
found major impairment as the result of the major depression 
and PTSD and assigned a GAF indicative of an inability to 
maintain work or friendships.

In short, the evidence is in at least equipoise that the 
Veteran has been unemployed and unable to function socially 
due to PTSD and disability associated with PTSD.  Although 
he does have some social contacts, the combination of his 
occupational and social impairment approximate the criteria 
for a 100 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21, 4.130, DC 9411.

TDIU

VA will grant a TDIU when the evidence shows that the 
Veteran is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation 
for service connected diseases and disabilities is less than 
total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is 
considered a lesser benefit than the 100 percent rating, and 
the grant of a 100 percent rating renders moot the issue of 
entitlement to a TDIU for the period when the 100 percent 
rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999). 
 
The current claims for TDIU and an increased rating for PTSD 
have been recognized as arising at the same time and 
involving the same evidence.  Hence the grant of a 100 
percent rating for PTSD renders the claim for a TDIU moot.  
The appeal as to the TDIU issue is therefore, dismissed. 
ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
effective March 15, 2002.

The appeal for entitlement to a TDIU is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


